 

 
 
 

 

Case 20-10343-LSS D obfaho2 Filed 05/18/21 Page 3 of 12

4 bhi > bu pe vr Dl. up. Wt ud fies, -
BU VI € .
cll eh wt fasts oy sn USES, C alts |

oo AST, Avtwn . ane NM ae, -
- “ed Lu & C0 as “fey np
. he . J age Phe term d neg =

nthe bebihesh« sha ps token Laer

bh, per a Little atinj isnt, mo flere.

; Hk Ff bin Ek fal fe 6 nS de

: A nh “ee ay

   
   
     

“o
| id Bo shy ode Last rains
meh. bx a6)} hee mia

bos he acl BD
tntlseack oA; eb Se nies Cus.

heme 04) “th Oe Sal g ae
Hide Lo bayted ie
qe plane
IAd 05/18/21 Page 4 of 12

    
   
   

Case 20-10343-LSS Doc 4492

[V

tlhe mine Ass | L _
le L kde ott incruthen D Loe

LAE a tac, Batt Darke YD Curie.
urs ohare otddn gyn fa led.

a“ cra

 
    
 

  
 

 

     

Db valkhuses ob Ttok

hey ped .
ec pe eeeoree.
er b lide VE udlesw ty th hrs
yee ~ ty belaion 8 Stelle 3 be ach

42. L
ine al bans llr, woot

   
      

 

   
 
Case 20-10343-LSS Doc “Pe Filed 05/18/21 Page 6 of 12

       
  

   

te Aland Qo ae tHe aamns

lr (. C ee st ve 7
 P#ahe + wt! Ue
it, ext mest aa MA nee

Loe AS: ‘ hae Se “ht

     
 

 
“" ee

pe sone
ft & os
boas ey 5

fre eget te WAL fan

e ars

Deb? my chances

 
  
      

 

   

LD anid m ee

ut YuyreT S

aia.
SL BAA, on Whe

ae oe shoe
Pee ants

“Ee aes <teww pi oe .
| ie sw ae aA aut

 
Case 20-10343-LSS Doc 4492 Fitéd 05/18/21 Page 10 of 12

s ote O ert eo

  

pha aft a YA Carne feO?
Tepe ae

thee swe an Los het
3S ees Dhan,

es hades Lt~ on

 
Case 20-10343-LSS Doc 4492 Filed 05/18/21 Page 11 of 12

ona
Pale a :
“ira ihe oe Ore lee
oO BS eo /
' 8 ma Not A Yom a

rim 4 Su Yt VOR
~ Sy,

eRe

   

 
 
  

SNusnce Lauer Slase Slversen/
DSA SANA PT OY Css
Ot MRET a

Git cL
ne 188e Letader on / Bein,

Milepost ty

(930)

   
 
 

Pull adityy

Case 20-10343-LSS Doc 4492 Filed 05/18/21 Page 12 of 12

 
